Citation Nr: 0704658	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January to May 
1967, and from October 1967 to October 1969, including 
service in Korea from October 1968 to October 1969.  The 
veteran died in September 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This matter was first before the Board in December 2005, at 
which time it was remanded for scheduling of a Travel Board 
hearing.

In September 2006 the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
St. Louis, Missouri.  The transcript of that hearing is of 
record.

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The June 2002 rating decision denying service connection 
for cause of death was not timely appealed. 

2.  Information received by VA from the Department of Defense 
after the June 2002 rating decision constitutes new and 
material evidence.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for cause of death is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for cause of 
death has been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Under applicable criteria, a claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
If the claim is thus reopened, it will be reviewed on a de 
novo basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).


Analysis.  In January 2002 the appellant filed a claim for 
service connection for cause of death on the grounds that the 
disease that led to the veteran's death (multiple myeloma) 
was caused by the veteran's exposure, during service, to 
Agent Orange/herbicides.  In a rating decision dated in June 
2002 the RO denied the appellant's claim for service 
connection for cause of death on the grounds that the veteran 
had not served in Vietnam and thus had not been exposed to 
Agent Orange/herbicides.  A timely appeal from this 
determination was not made, and the decision became final. 

In October 2003 the appellant requested that her claim be 
reopened.  In or around September 2003 VA was notified by the 
Department of Defense (DoD) that Agent Orange was in fact 
used or tested over a number of years in places outside of 
Vietnam, including Korea.  This information constitutes new 
and material evidence not of record at the time of the RO's 
June 2002 decision.  The appellant's request that her claim 
for service connection for cause of death be reopened must 
therefore be granted.

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for cause of 
death, the petition to reopen that claim is granted.


REMAND

During the September 2006 hearing the appellant testified 
that the veteran had told her that while in Korea he went on 
several "out trips" and helped build things in other areas.  
She testified that he made a camp, called KC, and said that 
he told her about building an airport.  She also testified 
that the veteran told her that "when they would eat 
vegetables or things that were grown there, they would first 
wash them in Tide water, Tide detergent because they were 
probably contaminated from all kinds of sprays and things 
that were on there."

Under the provisions of 38 C.F.R. § 3.309(e), certain 
diseases, including multiple myeloma, shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military service even though there is no record 
of such disease during service. 

Service medical records contain no record of any diagnosis of 
or treatment for multiple myeloma; however, the veteran's 
death certificate confirms that he died from systemic 
amyloidosis due to multiple myeloma.  As stated before; 
multiple myeloma is a presumptive disorder.  38 C.F.R. 
§ 3.309(e).  The question thus remaining is whether the 
veteran was exposed to an herbicide agent during service.

A report from the United States Armed Services Center for 
Unit Records Research (USACRUR) indicates that herbicides 
were used along the southern boundary of the demilitarized 
zone (DMZ) from 1967 to 1969 by Republic of Korea (ROK) Armed 
Forces as a part of counter infiltration operations.  The 
report adds that Agent Orange was used from April to August 
1968.  

An informational fact sheet published by VA in September 2003 
advises, in pertinent part, as follows:

Agent Orange was used from April 1968 up through July 
1969 along the DMZ.   . . .   DoD defoliated the fields 
of fire between the front line defensive positions and 
the south barrier fence.  The size of the treated area 
was a strip of lan[d] 151 miles long and up to 350 yards 
wide from the fence to north of the "civilian control 
line."   . . .   Although restrictions were put in 
place to limit potential for spray drift, run-off, and 
damage to food crops, records indicate that effects of 
spraying were sometimes observed as far as 200 meters 
down wind. 

Units in the area during the period of use of herbicide 
were as follows:
   . . .  
3.  The United Nations Command Security Battalion-Joint 
Security Area (UNCSB-JSA) was stationed at Camp Kitty 
Hawk in Korea.  The soldiers belonged to the 8th Army, 
but were part of the United Nations Command Military 
Assistance Commission structure.  The unit was 
permanently stationed near the DMZ and the unit's 
mission would have taken them into the DMZ.  

4.  Field Artillery, Signal and Engineer troops were 
supplied as support personnel as required. 

Service department records show that the veteran was with the 
USA Engr Dist FE USARPAC-Korea from October 1968 to October 
1969.  According to USACRUR, this unit's headquarters was 
located in Seoul, Korea, and the unit worked on construction 
projects at Kimpo Air Base.  The Office of History, USA 
Engineer Center (USAEC) advises that Kimpo Air Base is 
approximately 12 miles from the De-Militarized Zone (DMZ).  

Based on VA's informational fact sheet the approximate size 
of the herbicides' treated strip of land is known.  However, 
what is not clear is how far this strip of land is from the 
DMZ.  Further development is therefore warranted to ascertain 
whether Kimpo Air Base, which is approximately 12 miles from 
the DMZ, is within the strip of land identified by the DoD as 
having been treated with chemical herbicides and/or Agent 
Orange. 

In addition to the foregoing, item 12 of the veteran's DD-214 
indicates that the veteran was assigned to the 8th Army.  The 
DD-214 also confirms that the veteran was an Engineer troop 
(Combat Engineer Unit Commander) during his October 1968 to 
October 1969 tour in Korea.  Based on this information, and 
in view of fact that 8th Army soldiers and Engineer troops 
are identified by DoD as units in the area during the period 
of herbicide use, further development is warranted to 
determine whether the veteran worked in areas treated with 
chemical herbicides and/or Agent Orange during his tour of 
duty in Korea.

Finally, a service medical record (SMR) dated in July 1969 
shows that the veteran received treatment for pharyngitis at 
the 6171 USAF Dispensary on Kwang Ju Air Base, Korea.  SMRs 
dated in September 1969 reveal that the veteran's separation 
examination was also done at the that facility.  Given the 
veteran's obvious presence on Kwang Ju Air Base in 1969, 
query should be made regarding the application of herbicidal 
agents in or around that location. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must contact the U. S. Army & 
Joint Services Records Research Center 
(JSRRC) to ascertain whether Kimpo Air 
Base is within the strip of land 
identified as "151 miles long and up to 
350 yards wide from the fence to north of 
the civilian control line" that was 
treated with herbicides and/or Agent 
Orange during the time period April 1968 
to July 1969.  

2.  The RO must also request 
unit/organizational histories for the 
Eighth Army in Korea during the time 
period October 1968 to October 1969, and 
unit/organizational histories for Kwang Ju 
Air Base, Korea, for the time period 
October 1968 to October 1969. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


